DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 1, on pages 13 and 14, that the combination of Yamada and Zheng does not teach setting an external apparatus for performing the confirmation, examiner disagrees.  Zheng discloses in paragraph 49 that confirmation can be done at a verification interface (analogous to the local UI of Yamada as seen in figure 9), and then in paragraph 50 that the business card information can also be confirmed by an external device determined by the email address obtained through OCR from the business card.  Therefore the correction of information at the verification interface 126 “sets” the external apparatus for confirmation by setting a particular email address obtained from the business card thereby teaching the current claim language, hence the previous rejection remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

1)	Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2009/0141300 by Yamada et al., and further in view of U.S. patent application publication 2013/0022284 by Zheng.
2)	Regarding claim 1, Yamada teaches an image processing apparatus which has a storage that stores an address book and which transmits image data using destination information stored in the address book, the image processing apparatus being able to communicate with an external apparatus via a network (figure 3; paragraph 72; MFP can communicate over network, for example, by facsimile), comprising: a reader that reads a document (paragraph 79; reading can be performed by either scanner 2 or reading section 71); a controller that performs a character recognizing process for the document read by the reader and extracts destination information from a result of the character recognizing process (paragraph 84; character recognition is performed during normal read processing, destination information is extracted as shown in figure 8); a user interface (figure 1, item 71; a read/display section) that sets an apparatus for performing confirmation and a registration instruction of the extracted destination information (paragraph 85; MFP can be “set” as the confirmation device by performing confirmation); and a display that displays the extracted destination information in a case where the image processing apparatus is set by the user interface (figure 8; extracted information is displayed); wherein the image processing apparatus registers the displayed destination information in the address book in accordance with a first registration instruction received by the user interface (figure 9; paragraph 91; information can be registered to address book), wherein the image processing 
	Yamada does not specifically teach setting an apparatus for performing confirmation and a registration instruction of the extracted destination information, from among a plurality of apparatuses including the image processing apparatus and the external apparatus; transmits the extracted destination information to the external apparatus in a case where the external apparatus is set by the user interface, wherein the image processing apparatus receives, from the external apparatus, a second registration instruction after the extracted destination information is transmitted, and wherein the image processing apparatus registers the extracted destination in the address book in accordance with the second registration instruction received from the external apparatus.
	Zheng teaches setting an apparatus for performing confirmation and a registration instruction of the extracted destination information, from among a plurality of apparatuses including the image processing apparatus and the external apparatus (paragraphs 49 and 50; confirmation can be done at a verification interface [analogous to the local UI of Yamada as seen in figure 9], and then the business card information can also be confirmed by an external device determined by the email address obtained 
	NOTE: Zheng could modify Yamada to provide remote verification of OCR data and a “setting” of an external device to receive confirmation data by manually verifying OCR data of email addresses.
	Yamada and Zheng are combinable because they are both from the reading business card data field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Yamada with Zheng to add confirmation of data at an external device.  The motivation for doing so would have been verification by a remote user.  Therefore it would have been obvious to combine Yamada with Zheng to obtain the invention of claim 1.
3)	Regarding claim 4, Zheng (as combined with Yamada above) teaches the image processing apparatus according to claim 1, wherein the user interface further sets an email address of the external apparatus, and wherein the image processing apparatus transmits the extracted destination information to the external apparatus using the email 
4)	Regarding claim 5, Zheng (as combined with Yamada above) teaches the image processing apparatus according to claim 1, wherein -5-the image processing apparatus transmits, to the external apparatus, an email including access information to the image processing apparatus for acquiring the extracted destination information and transmits, to the external apparatus, screen information of a confirmatory screen for confirming the extracted destination information if the external apparatus accesses the image processing apparatus in accordance with the access information included in the email, and wherein the image processing apparatus receives the second registration instruction in accordance with a user operation that is made through the confirmatory screen (paragraph 50; access to results can be provided by email and extracted data [i.e. “screen information”] may be viewed remotely as noted in paragraphs 53 and 54; external user can then verify the data extracted for the database contained in server 20).
5)	Regarding claim 6, Zheng (as combined with Yamada above) teaches the image processing apparatus according to claim 5, wherein the extracted destination information displayed in the confirmatory screen can be modified by the external apparatus (paragraph 50; extracted data can be updated).
6)	Regarding claim 7, Zheng (as combined with Yamada above) teaches the image processing apparatus according to claim 6, wherein the extracted destination 
7)	Regarding claim 8, Yamada (as modified by Zheng) teaches the image processing apparatus according to claim 6, wherein the extracted destination information is destination information written on the document read by the reader (paragraph 87; recognized characters can be used for a destination), wherein the image processing apparatus further receives modification information of the destination information based on modification of the extracted destination information (Zheng, paragraph 49; user can make manual corrections at the image processing apparatus 20), and wherein the image processing apparatus registers the modification information in the address book, in place of the extracted destination information extracted by the controller (figure 8; extracted information can be modified before registering).
8)	Regarding claim 9, Yamada teaches the image processing apparatus according to claim 1, wherein the document is a business card (paragraph 79; business card can be read).
9)	Claims 10 and 11 are taught in the same manner as described in the rejection of claim 1 above.
10)	Claim 12 is taught in the same manner as described in the rejection of claim 1 above, with the exception of the limitations: Zheng (as combined with Yamada in claim 1 above) teaches the external terminal comprises: a display that displays a confirmatory screen for confirming the transmitted result of the extracted destination information (paragraphs 42 and 53; external user devices listed inherently have a display); a second user interface that receives, via the confirmatory screen, a user input for registering the 


11)	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2009/0141300 by Yamada et al., and further in view of U.S. patent application publication 2013/0022284 by Zheng as applied to claim 1 above, and further in view of U.S. patent application publication2006/0088214 by Handley et al.
12)	Regarding claim 2, Yamada teaches the controller performs a character recognizing process for the documents read by the reader and extracts items of destination information from a result of the character recognizing process (paragraph 85; OCR is performed and destination data can be extracted as shown in figure 8), and the user interface sets an apparatus for performing confirmation and a registration instruction of the extracted destination information (figure 8; paragraph 91; registration is confirmed at image processing device thereby “setting” the image processing device to receive confirmation).
Yamada does not specifically the reader reads a plurality of documents based on one reading instruction received from a user. 

Yamada and Handley are combinable because they are both from the reading business card data field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Yamada with Handley to add reading multiple business cards simultaneously.  The motivation for doing so would have been to provide scanning efficiency by reducing the number of scanning runs.  Therefore it would have been obvious to combine Yamada with Zheng and Handley to obtain the invention of claim 2.
13)	Regarding claim 3, Zheng (as combined with Yamada in the rejection of claim 1 above) teaches the image processing apparatus according to claim 2, wherein the image processing apparatus transmits the items of extracted destination information to the external apparatus in a case where the external apparatus is set by the user interface (paragraph 50; email of extracted information is received at external device), wherein the image processing apparatus receives, from the external apparatus, one registration instruction after the extracted items of destination information are transmitted, and wherein the image processing apparatus registers the extracted items of destination information in the address book in accordance with the one registration instruction received from the external apparatus (paragraph 50; external apparatus can verify the data for registration back at the image processing device 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672